Title: From Thomas Jefferson to James McHenry, Robert Gilmor, and Samuel Sterett, 2 September 1793
From: Jefferson, Thomas
To: McHenry, James,Gilmor, Robert,Sterett, Samuel



Gentlemen
Philadelphia Sep. 2. 1793.

Your favor of Aug. 29. was brought to me in the country yesterday. I immediately sent to town by express in hopes of being able to procure what you desired to be sent by the post of this day. Mr. Van Berkel however was out of town, as also the Spanish Commissioners, and not to be in town soon. I inclose you my note to Mr. Taylor, my chief clerk, and his pencilled statement of what Mr. Hammond requires. I am sorry so simple a business should meet such delay, but I have not lost a moment that could be avoided. I hope your next will enable to obtain your wish. I am with great respect Gentlemen Your most obedt. servt.

Th: Jefferson

